Citation Nr: 9919885	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for tightness in the 
chest.

4.  Entitlement to service connection for residuals of 
exposure to herbicides, to include Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
psychiatric disorder (claimed as post traumatic stress 
disorder, sleep disorder, nervous disorder, and depression), 
residuals of shrapnel wound, prostatitis, respiratory 
disorder, chest tightness, and residuals of Agent Orange 
exposure.  Following the receipt of additional evidence, the 
RO, in an October 1997 rating decision, granted service 
connection for posttraumatic stress disorder (PTSD) and for 
shell fragment wounds of the left knee, left middle finger, 
right middle finger, and left eye.  The veteran did not file 
a notice of disagreement with this rating decision.  

In an April 14, 1999 statement and VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, the veteran indicated that he changed his 
representative from The American Legion to the Military Order 
of the Purple Heart.    


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of a 
respiratory disorder is not of record.

2.  Competent evidence showing a nexus between the veteran's 
prostatitis and his active service is not of record.

3.  Competent evidence of a current diagnosis of a chronic 
disability manifested by chest tightness is not of record.

4.  Competent evidence of a current diagnosis of any 
residuals of exposure to herbicide including Agent Orange is 
not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for prostatitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for chest tightness is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for residuals to exposure to herbicides, to include as due to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

The veteran is seeking service connection for a respiratory 
disorder, prostatitis, chest tightness, and residuals due to 
the exposure to herbicides.  It is necessary to determine if 
he has submitted a well grounded claim with respect to each 
issue

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998). 

The veteran's DD214 reveals that he served in Vietnam and 
received a Purple Heart.  Service medical records do not 
reveal that the veteran complained, was treated for, or was 
diagnosed with a respiratory disorder, prostatitis, chest 
tightness, or any residuals of exposure to herbicides during 
active service.  The clinical evaluation at the veteran's 
September 1969 separation examination was normal, except for 
some small scars; there were no findings of any disabilities.

I.  Respiratory disorder

In his claim, the veteran contended that he suffers from a 
respiratory disorder and that such is related to his active 
service.  

Service medical records indicate that the veteran was treated 
for head and chest colds during service.  As noted above, 
there were no complaints or treatment of a chronic 
respiratory disorder.  At a June 1997 VA examination, the 
veteran complained of shortness of breath with physical 
exertion, occasional night wheezing, and an increased number 
of colds recently.  The veteran reported a 30-year smoking 
history and stated that he noticed a small amount of dark 
green to pale gray phlegm.  The veteran denied a history of 
asthma and stated he did not use oxygen.  On evaluation, 
there was no evidence of cor pulmonale or pulmonary 
hypertension.  His oxygen saturation rate on room air was 97 
percent.  There was no evidence of restrictive disease, 
kyphosis, or pectus excavatum.  The examiner noted that 
pulmonary function tests and chest x-rays were within normal 
limits.  The diagnosis was tobacco abuse.

There is no competent evidence of a chronic respiratory 
disorder at the current time or since the veteran's discharge 
from service.  In the absence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a respiratory disorder is not well grounded.  Accordingly, 
the claim is denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Prostatitis

In his August 1993 claim, the veteran asserted that he has 
chronic prostatitis that should be service connected.

Service medical records show that the veteran was treated for 
gonorrhea during service.  As previously noted, there were no 
complaints or diagnoses of prostatitis during service.  

Private medical records from February to June 1992 show the 
veteran was treated for prostatitis.  In an April 1992 
letter, the veteran's treating physician stated that the 
veteran was treated for prostatitis which resolved with 
treatment and that the veteran reported a history of 
prostatitis since 1980.  In June 1997 VA examinations, there 
were no complaints or diagnoses of prostatitis.

The veteran is competent to report on that which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, his statement that he has chronic 
prostatitis and that such disorder is related to service 
cannot serve to well ground the claim because he is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  In the instant case, there is no medical 
opinion of record indicating a nexus between the veteran's 
prostatitis and his active service.  In view of the absence 
of that fact, his allegation that there is some relationship 
to inservice duties is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
prostatitis is not well grounded.  Accordingly, the claim for 
service connection for prostatitis is denied.  38 U.S.C.A. § 
5107 (West 1991).

III.  Chest tightness

In his claim for service connection, the veteran maintained 
that his tightness of the chest should be service connected.

During a June 1997 VA examination, the veteran complained of 
heartburn which primarily occurs at night when he lays down.  
He denied any hot water or acid taste in the mouth.  On 
evaluation, there was no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  Chest x-
rays were normal.

The veteran's claim for service connection for chest 
tightness is not well grounded.  See Caluza, supra.  
Tightness in the chest is a symptom as opposed to a disease 
or injury.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disease or injury, there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for is not well grounded.  Accordingly, the claim 
for service connection for tightness in the chest is denied.  
38 U.S.C.A. § 5107 (West 1991).

IV.  Residuals of exposure to herbicides, including Agent 
Orange

In his October 1993 claim, the veteran requested service 
connection for the residuals of exposure to herbicides, to 
include Agent Orange.

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

Subsequent to service discharge, a June 1993 VA medical 
report shows that the veteran was seen complaining of a skin 
rash in his groin.  The assessment was vesicular lesions and 
papules.  During his June 1997 VA examinations, there were no 
complaints or findings of any residuals of exposure of 
herbicide. 

The United States Court of Appeals for Veterans Claims 
(Court) determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Although the veteran has stated 
that he has residuals of exposure to herbicides including 
Agent Orange, his statements cannot serve to well ground the 
claim because he is not competent to make such an allegation, 
as this competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his probable exposure to 
Agent Orange and/or other herbicides.  However, there is no 
competent evidence of record of a diagnosis of any residuals 
of exposure to herbicides, including Agent Orange.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for residuals of exposure to herbicides, to 
include Agent Orange, is not well grounded.  Accordingly, the 
claim for service connection for residuals of exposure to 
herbicides include Agent Orange, is denied.  38 U.S.C.A. § 
5107 (West 1991).


ORDER

Service connection for a respiratory disorder is denied.  
Service connection for prostatitis is denied.  Service 
connection for tightness of the chest is denied.  Service 
connection for residuals of exposure to herbicides is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

